              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

UNITED STATES OF AMERICA                )
                                        )
Plaintiff,                              )
                                        )
     v.                                )    Case No. 19-00337-CR-W-HFS
                                        )
DEMARIO A. EATMON                       )
                                        )
Defendant.                              )

                                       ORDER


      Presently pending before the court is defendant’s motion in limine to admit

Rule 404(b) evidence (Doc. 19), and a Report and Recommendation authored by

Judge Morris after a Change of Plea hearing at which defendant entered a plea of

guilt to Count I of the Indictment. (Doc. 55).


      A sentencing hearing has been held, and the matter is now concluded.
      Accordingly, it is hereby
ORDERED that defendant’s motion in limine (Doc. 19) is DENIED as moot, and the

Report and Recommendation (Doc. 55) is ADOPTED retroactively.


SO ORDERED.


          Case 4:19-cr-00337-HFS Document 61 Filed 02/03/21 Page 1 of 2
Dated: February 3, 2021

                                    s/ HOWARD F. SACHS
                                    HOWARD F. SACHS
                                    UNITED STATES DISTRICT JUDGE




         Case 4:19-cr-00337-HFS Document 61 Filed 02/03/21 Page 2 of 2
